DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    113
    489
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the application filed on October 9th 2020. Claims 1-10 are allowed.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/17/2021, 09/07/2021, 04/15/2021,02/04/2021, 10/09/2020 is noted. The submission is in 

Allowable Subject Matter
6.	Claims 1-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to a shooting inspection system comprising: a flight start stage on which an unmanned flying object can be placed; the unmanned flying object that is connected to a line, comprises an inspection camera, a traveling direction shooting camera, and an unmanned flying object-side communicator, and starts to fly from a state where the unmanned flying object is placed on the flight start stage in an inspection space, shoots in a traveling direction in the inspection space using the traveling direction shooting camera, and flies in the inspection space while transmitting traveling direction shooting data obtained by shooting in the traveling direction from the unmanned flying object-side communicator; an external controller that comprises a display and an external controller-side communicator receives the traveling direction shooting data by the external controller-side communicator, accepts an input of a control instruction to the unmanned flying object while displaying a moving image or a still image obtained based on the traveling direction shooting data on the display, and transmits a signal representing the control instruction mutatis mutandis. Accordingly, dependent claims 3-10 are allowed.

Examiner Notes
7.	Examiner suggests that Applicant should review the specification and claims for any informalities and file amendments before paying the issue fees.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 26, 2021